Citation Nr: 0924044	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  01-06 279A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from 1974 to 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
various rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Huntington, West 
Virginia, and Atlanta, Georgia, which denied, among other 
claims, service connection for a bilateral elbow disorder.  
The other claims have been resolved.

In July 2006 the Board denied service connection for a 
bilateral ankle disorder and granted service connection for a 
right shoulder disorder and dermatitis.

Also in July 2006, the Board remanded claims for service 
connection for the bilateral elbow disorder, bronchitis, and 
a bilateral foot disorder for additional development and 
consideration, and remanded a claim for an increased rating 
for an already service-connected cervical spine disability so 
the RO could issue a statement of the case (SOC) and give the 
Veteran an opportunity to perfect an appeal.

After additional evidence was submitted, the RO granted 
service connection for bronchitis and a bilateral foot 
disorder.  The Veteran did not appeal the RO's decision with 
respect to the initial ratings or effective dates assigned 
for either of those disabilities.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he must separately 
appeal these downstream issues).  The RO also issued an SOC 
concerning the increased-rating claim for his cervical spine 
disability, but he did not perfect his appeal by submitting a 
substantive appeal (VA Form 9 or equivalent statement).  
38 C.F.R. § 20.202 (2008).  So that leaves only his claim for 
service connection for a bilateral elbow disorder. 




FINDING OF FACT

In June 2009, prior to promulgating a decision in this 
appeal, the Veteran withdrew his claim for service connection 
for a bilateral elbow disorder.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the Veteran-appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


